            Case 1:20-cv-00662-AWI-SKO Document 5 Filed 05/14/20 Page 1 of 1



1

2

3                                UNITED STATES DISTRICT COURT
4                              EASTERN DISTRICT OF CALIFORNIA
5

6    LEROY GOMEZ,                                CASE NO. 1:20-cv-00662-GSA-PC
7                          Plaintiff,            ORDER DIRECTING THE CLERK’S
                                                 OFFICE TO ADMINISTRATIVELY
8
            v.                                   RE-DESIGNATE THIS ACTION AS A
9
                                                 440 CIVIL ACTION, RANDOMLY
     CYNTHIA NORRIS, et al.,                     REASSIGN THE CASE TO A
10                                               MAGISTRATE JUDGE OTHER THAN
                           Defendants.           MAGISTRATE JUDGE GARY S.
11                                               AUSTIN, AND ISSUE ALL
                                                 APPLICABLE STANDING ORDERS,
12                                               SCHEDULING ORDERS, AND
                                                 PROCESS
13

14
            This case was filed on May 11, 2020, by plaintiff Leroy Gomez, a detainee at the Lerdo
15
     Pre-trial Facility in Bakersfield, California, proceeding pro se. The action was inadvertently
16
     designated at opening as a prisoner conditions-of-confinement case.
17          Therefore, the Clerk’s Office is HEREBY DIRECTED to:
18          1.     Re-designate this action as a 440 civil action;
19          2.     Randomly assign this case to a magistrate judge other than Magistrate Judge Gary
20                 S. Austin, and to a district judge if needed, for any further proceedings which may
21                 be appropriate or required; and
22          3.     Issue all applicable standing orders, scheduling orders, and process.
23          Further, the parties SHALL omit the PC designation from the new case number.
24
     IT IS SO ORDERED.
25

26      Dated:    May 13, 2020                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
